DISSENTING OPINION OF JUDGE
ELLIOTT.
I dissent from the opinion and judgment of the majority of the court in the above case.
I think Mrs. Quesenberry should have applied brakes to her automobile in a way sufficient to hold it and that her failure to do so was a negligent act and that the glass window was broken as a result of her negligent act and that plaintiff should' recover the amount of damage thereby sustained.
But I contend that the wife is not liable under our law on account of what was done, I take no notice of the “Family Purpose Doctrine” of other states and believe that our Civil Code should only be applied to for authority.
Under the Civil Code the damage done by Mrs. Quesenberry was a community debt due by the community which presumably exists and of which Mr. Quesenberry is the head and master and responsible party.
I think judgment should be rendered against him for the damage and that no judgment should be rendered against his wife.